Citation Nr: 1525982	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Lincoln, Nebraska.  In February 2009, the RO denied service connection for peripheral neuropathy, bilateral hearing loss disability, and tinnitus.  

In March 2010, the Veteran testified at a hearing before an Acting Veteran Law Judge (VLJ), who is no longer employed by the Board.  Thereafter, in August 2010, the Board issued an August 2010 decision that denied service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicide agent.  At that time, the Board also granted service connection for tinnitus and remanded the issue of entitlement to service connection for a hearing loss disability for further development. 

In April 2014, the Veteran has since requested to re-open his claim for service connection for peripheral neuropathy.  In a June 2014 decision, the RO denied the Veteran's claim.  The Veteran appealed this denied.  

The Veteran testified at a travel board hearing before the undersigned VLJ in April 2015.  

The issue of service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for peripheral neuropathy in a February 2009 rating decision, which the Veteran timely appealed.  In an August 2010 Board decision, the Board denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities; the Veteran did not timely perfect an appeal of the Board's determination.

2.  Evidence received since the August 2010 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The August 2010 Board decision that denied entitlement to service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A §7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Claim Reopened

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities.

The RO denied the Veteran's claim for peripheral neuropathy in a February 2009 rating decision, which the Veteran timely appealed.  A Board decision dated August 2010 denied service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicide agent.  The Veteran did not appeal the August 2010 Board decision's denial of the claim, and therefore, this decision is final.  See 38 C.F.R. § 20.1100 (2014).  By a statement dated April 2014, the Veteran has since requested to re-open his claim.

During the April 2015 Board hearing, the Veteran's wife testified that immediately upon returning from service, the Veteran complained that his feet were numb or that he could not feel his feet.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The lay statements submitted, including the Veteran's spouse's lay statements, are not duplicative of previously submitted evidence.  Further, they relate to establishing that the Veteran's peripheral neuropathy of the lower extremities began within a year after his release from service.  As such, it constitutes new and material evidence to reopen the previously-denied claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened.


REMAND

The Board sincerely regrets the additional delay; however, adjudication of the Veteran's claim without the benefit of additional development would be prejudicial.

Peripheral Neuropathy

The Veteran has claimed that his peripheral neuropathy of the lower extremities is related to exposure to Agent Orange while serving in Vietnam.  In this case, the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that the Veteran has not received a VA examination relating to his peripheral neuropathy of the lower extremities as due to herbicide exposure, as the September 2009 VA examination addressed the relation of the Veteran's peripheral neuropathy to his in-service foot pain only.  In his April 2014 statement, the Veteran requested to re-open his claim in light of recent changes to the VA regulations in regard to peripheral neuropathy as presumed due to herbicide exposure.

Specifically, 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763,  Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date. 

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) . VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii) , requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

The Board finds an additional VA examination necessary to address the relation of the Veteran's peripheral neuropathy of the lower extremities to herbicide exposure, and specifically to opine as to if the Veteran suffers from early onset peripheral neuropathy of the lower extremities in light of the above stated criteria.

Hearing Loss Disability

With respect to the Veteran's claim for service connection for a hearing loss disability, the Veteran was offered the opportunity to appear at a new hearing as the Acting VLJ that conducted the March 2010 is no longer employed by the Board.  The Veteran responded that he would like to appear before a VLJ at the local RO.  

In light of this request, the Board remanded the case in August 2014 to the RO to schedule the Veteran for a hearing. While the Veteran was subsequently scheduled for a Travel Board hearing before the undersigned in March 2014, the hearing was limited to the peripheral neuropathy issue.  

Review of the record, to include the transcript of the 2014 hearing, does not show that the Veteran has withdrawn or modified his request for a hearing on his hearing loss claim or that the benefit has been awarded.  Accordingly, the matter must be remanded to afford him the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board personal hearing at the RO before a Veterans Law Judge.  He and his representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file. 

If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.


2.  Schedule the Veteran for a VA examination for his peripheral neuropathy of the lower extremities conducted by a medical provider skilled in the diagnosis and treatment of the nervous system.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the lower extremities incurred in, was aggravated by, or is otherwise etiologically related to service, or caused by his presumed herbicide exposure.

The examiner should outline all appropriate diagnoses, and specifically opine as to if the Veteran suffers from early-onset peripheral neuropathy.

If the examiner finds early-onset peripheral neuropathy, the examiner should specify if it manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for peripheral neuropathy of the lower extremities.  If the decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


